     Case 2:16-cv-01121-MCE-CKD Document 64 Filed 07/07/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    GLEN MEYERS,                                       No. 2:16-CV-01121-MCE-CKD (PS)
12                       Plaintiff,
13            v.                                         ORDER TO SHOW CAUSE
14    COUNTY OF SACRAMENTO, et al,
15                       Defendants.
16

17           On July 18, 2018, attorneys Dennise Henderson and Stratton Barbee were terminated as

18   plaintiff’s counsel of record. (ECF Nos. 23, 24.)

19           One and a half years later, on January 8, 2020, a response to defendants’ motion for

20   summary judgment was purportedly filed on behalf on plaintiff. (ECF No. 50.) The response

21   was electronically filed using Barbee’s CM/ECF login and password, and it included a

22   declaration from Henderson, who claimed to have contacted defense counsel regarding the

23   pending summary-judgment motion. (Id.)

24           On January 13, 2020, the court ordered Henderson and Barbee each to file a notice of

25   appearance by January 17, 2020, if they intended to continue representing plaintiff. (ECF No.

26   51.) Absent such notice, Henderson and Barbee were prohibited from using their CM/ECF

27   credentials to file documents in this matter on plaintiff’s behalf. (Id.)

28   /////
                                                         1
     Case 2:16-cv-01121-MCE-CKD Document 64 Filed 07/07/20 Page 2 of 3

 1          The January 17, 2020 deadline came and went, and neither attorney filed a notice of

 2   appearance pursuant to Local Rules 182(a) and 131(a).

 3          On February 19, 2020, however, Henderson filed a response to defendants’ motion for

 4   summary judgment on plaintiff’s behalf, asking to reopen discovery and extend the deadline to

 5   answer defendants’ motion. (ECF No. 54.) Henderson attached an Appearance of Counsel form

 6   and used Barbee’s ECF login and password rather than her own. See L.R. 135(g).

 7          On February 20, 2020, the court ordered Henderson and Barbee to show cause, within five

 8   days, why they should not each be fined $250 for improper use of an ECF login/password. (ECF

 9   No. 54.) The court also reiterated that it would disregard any documents Henderson purportedly

10   filed on plaintiff’s behalf until Henderson filed a standalone notice of appearance under her own

11   CM/ECF login and password.

12          Barbee timely filed a declaration in response to the show cause order, but Henderson did

13   not. (ECF No. 55.) Accordingly, on March 4, 2020, the court sanctioned Henderson in the

14   amount of $250.00 for improper use of an ECF login and password. (ECF No. 58.)

15          Shortly thereafter, on March 6, 2020, Henderson filed a declaration responding to the

16   show cause order. Although Henderson’s declaration was filed more than ten days after the

17   deadline, the court opted to rescind the sanction against her. (ECF No. 60.)

18          On June 15, 2020, the court issued findings and recommendations on defendants’ motion

19   for summary judgment. Two weeks later, Henderson filed objections to the findings and

20   recommendations with a “Notice of Filing in Absentia,” purporting to file the objections on
21   plaintiff’s behalf.1 (ECF No. 63.) Henderson submitted this filing despite never having filed a

22   notice of appearance under her own ECF login and password, as she was ordered to do for all

23   future filings. (ECF Nos. 51, 54.)

24          Henderson has continually disregarded this court’s orders and the Local Rules with regard

25   to filing documents on plaintiff’s behalf. The court has afforded her ample opportunity to correct

26   her behavior and avoid sanctions. That leniency, however, has proven to be ineffective.
27
     1
      The court does not recognize a “filing in absentia.” In the interest of justice, however, the court
28   declines to strike the objections.
                                                       2
     Case 2:16-cv-01121-MCE-CKD Document 64 Filed 07/07/20 Page 3 of 3

 1           Accordingly, Dennise Henderson is hereby ordered to show cause within 14 days why she

 2   should not be sanctioned in the amount of $250. Further, plaintiff is advised that as a pro se

 3   litigant he, and he alone, is responsible for filing court documents. Plaintiff is cautioned that

 4   unless an attorney enters an appearance on his behalf, no attorney is authorized to utilize the

 5   court’s electronic filing system, and any further filings will be stricken.

 6           The Clerk of the Court is directed to send this Order to Dennise Henderson via ECF.

 7           IT IS SO ORDERED.

 8   Dated: July 7, 2020
                                                       _____________________________________
 9
                                                       CAROLYN K. DELANEY
10                                                     UNITED STATES MAGISTRATE JUDGE

11   17.1121.sanc

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         3
